Title: James Ronaldson to James Madison, 28 July 1828
From: Ronaldson, James
To: Madison, James


                        
                            
                                Sir 
                            
                            
                                
                                    Philadelphia
                                
                                July 28 1828
                            
                        
                         
                        My friend John Wright who has lately returned from Guayakill where he resided nearly two years, being a
                            gentlement of much observation and takeing great interest in procuring every thing within his power that would add to the
                            resources, or embellishment of the United States, amongst our s[ee]ds has brough New Zealand hemp; and is very anxious that
                            it should be placed in the care of different persons and cultivated in various climates that it may be added to the
                            resources of the country, It appears one of these things that are interesting to Agriculture Manuactures &
                            Commerce—
                        A little of it has been given to Messrs. Carr of Bartemus Gardens & Holbert of Philaa professional
                            Botanists and nurserymen; But we are not certain that Peny is the proper climate. It is desireable that it should be
                            tried in Virginia and Floriday & Some other of the most Suthern States
                        Impressed with the opinion, it will in You find a kind and carefull protector, I have taken the liberty of
                            encloseing a few of the seeds and a Specimen of the Hemp. Which I hope will as Cotton, & Sugar cane, have been soon
                            become naturalised and form another of our national resources
                        And presumeing you will know of some Gentleman in the Southern part of the Union who would take an interest
                            in cultivating this seed I shall take the liberty of sending a second parcel to be disposed of as you may deem proper; And
                            through you the facilities of the Post office is some advantage
                        This season in all probability is too far advanced for sowing this seed with any reasonable probability of
                            its coming to maturity, yet in the country south of Philaa a little of might be tried With sentiments of respect I am
                            Your Most Obt &c
                        
                            
                                James Ronaldson
                            
                        
                    PS. A little will be sent to Mr Judson Tenee this is mentioned that you may know the experiment is to be made in that State